DETAILED ACTION
	This is the first office action regarding application number 16/395,431, filed on Apr 26, 2019. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of Claims
Claim(s) 1-20 is/are currently pending and have been examined.


Information Disclosure Statement
	The information disclosure statement(s) filed Apr 26, 2019 and Nov 15, 2019 is/are acknowledged. The information disclosed therein has been considered been considered except where lined through. 
	The following documents, provided in the IDS filed on 11/15/19, have not been considered for the following reasons:
WO 03002731, as the document has not been provided.
A signed copy of the corresponding IDS form(s) has/have been provided with this Office Action.


Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

	Regarding Claim(s) 1, 6 and 17, the recitation “conductivity of at least 40 mS/cm at 25°C when tested in accordance with ASTM D1125” is unclear. It is unclear what the requirements of the ASTM D1125 are as there is no description in the specification and/or supporting document that details the requirements of the ASTM D1125. The examiner suggests submitting a copy of the ASTM D1125 to overcome this rejection. To further prosecution, the examiner will interpret prior art as meeting the claim language if it reasonably describes a solution with a “conductivity of at least 40 mS/cm at 25°C”. 

	Claim(s) 2-5, 7-16 and 18-20 are rejected by virtue of dependency on Claim 1, 6 and 17, respectively. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al (KR 2016-0013173 A, 47 pages, using the examiner provided machine translation, see attached document) in view of Bowman et al (Microbiological Methods for Quality Control of Membrane Filters, Journal of Pharmaceutical Sciences, 1967, Vol 56, No 2, pp. 222-225, see attached document) in view of Vanhaecke et al (Endotoxin Removal by End-Line Filters, Journal of Clinical Microbiology, 1989, Vol 27, No 12, pp. 2710-2712, as cited on the IDS dated Nov 15, 2019) and in further view of 3M (Customer Application Brief: Filtration of Cell Culture Media and Process Buffers, 3M Purification Inc, 2011, as cited on the IDS dated Nov 15, 2019). AmericanBio (Phosphate Buffered Saline Solution, AmericanBio, 2020) is used as evidence as to the conductivity of phosphate buffers. 

Regarding Claim 1, Woo teaches a method for evaluating suitability of a plurality of filters for use in a biologic purification process (see Woo: Abstract; Woo teaches depth filter media for 
selecting a filter (see Woo: “sample was washed with water at 100 L/m”, Page 8/47; the examiner notes that the Woo refers to the filters as samples);
passing a volume of a solution through the selected filter (see Woo: “sample was washed with water at 100 L/m”, Page 8/47; the examiner notes that the Woo refers to the filters as samples);
performing an assay to detect a presence of an endotoxin in the solution (see Woo: “Fractions were collected at predetermined intervals for TOC analysis”, Page 8/47); 
and repeating the steps at periodic time intervals (see Woo: “Fractions were collected at predetermined intervals for TOC analysis”, Page 8/47).
Woo does not explicitly teach selecting the filter from a plurality of filters nor evaluating the suitability of the plurality of filters for use in the cell culture process based on a result of the assay.
However, Bowman teaches the analogous art of methods for quality control of filters (see Bowman: Abstract). Bowman teaches that quality control requires testing a sample of filters from a group of filters and further teaches that the results of the flowthrough test should be evaluated to determine the suitability of filters for use (see Bowman: “if a lot (batch) of 1201 to 3200 membrane filters is to be sampled for tests, 32 filters will be selected randomly from the lot and tested”, Page 222, right column, final paragraph to Page 223, left column, first paragraph; “No growth of organisms in the filtrates proves complete retention of the organisms by the membranes and indicates their suitability”, Page 223, right column, second paragraph).


Modified Woo does not explicitly teach a method that determines the presence of endotoxins.
However, Vanhaecke teaches the analogous art of endotoxin removal using filters (see Vanhaecke: Abstract). Vanhaecke teaches that endotoxins are released from bacteria and that filters can be evaluated for their endotoxin-removal capabilities to prevent the adverse effects of endotoxin-contaminated fluids (see Vanhaecke: Page 2710, left column, first and second paragraphs). Vanhaecke further teaches that the endotoxin-retaining activity of a filter can be measured by filtering an endotoxin-containing solution through filters followed by testing of the filtered solution, taken at different time points, for endotoxins using chromogenic Limulus amoebocyte lysate assays (see Vanhaecke: Page 2710, right column, first full paragraph). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the method and apparatus of modified Woo to be used to detect the presence of endotoxins further changing the assay to specifically measure endotoxins and using the assay as suggested by Vanhaecke, because Vanhaecke teaches that endotoxins are released from bacteria and that filters can be evaluated for their endotoxin-removal capabilities to prevent the 

Modified Woo teaches using water for the flowthrough testing.
Modified Woo does not teach using a buffer solution having a conductivity of at least about 40 mS/cm at 25°C when tested in accordance with ASTM D1125 for the testing of endotoxins. 
However, 3M teaches the analogous art of contaminant removal by filtering processes, including endotoxin removal (see 3M: Page 2/7, “The Problem”, second paragraph). 3M teaches that buffers for endotoxin reduction include sterile water for injection and 0.1M potassium phosphate at a pH of 7 (see 3M: Page 4/7, “Absolute bacteria retention and endotoxin reduction”; Table 2 notes). The examiner notes that the conductivity of a 0.1 M potassium phosphate buffer solution with NaCl is in a range of 111-123 mS/cm at 20 ºC as evidenced by AmericanBio. Further, it is known in the art that conductivity increases with increases and temperature. As such, it is deemed that the buffer described by 3M meets the requirements for the buffer. 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the testing solution of modified Woo to be a 0.1M potassium phosphate at a pH of 7 as taught by 3M, because 3M teaches that sterile water for injection and 0.1M potassium phosphate are used for endotoxin testing and reduction (see 3M: Page 4/7, “Absolute bacteria retention and endotoxin reduction”; Table 2 notes).

Regarding Claim 2, modified Woo teaches all the limitations as applied to Claim 1 and further teaches wherein the evaluating step comprises at least one of: approving the plurality of filters for use in the biologic purification process if a quantity of endotoxin in the buffer solution is below a predetermined threshold; or rejecting the plurality of filters for use in the biologic 

Regarding Claim 3, modified Woo teaches all the limitations as applied to Claim 1 and further teaches wherein the buffer solution comprises sodium phosphate (see modification of Claim 1, phosphate buffered solution with sodium and potassium). 

	Regarding Claim 4, modified Woo teaches all the limitations as applied to Claim 1 and further teaches wherein the naturally-sourced material comprises cellulose (see Woo: Woo teaches depth filter media for use in filtrations and testing of said filters; Page 3/47; Woo teaches that depth filter media traditionally consist of cellulose or diatomaceous earth (i.e. naturally-sourced materials), where these materials can contain impurities from microorganisms such as endotoxins). 

Regarding Claim 5, modified Woo teaches all the limitations as applied to Claim 1 and further teaches wherein the plurality of filters comprises a plurality of harvest depth filters (see Woo: Woo teaches depth filter media for use in filtrations and testing of said filters; Page 3/47; Woo teaches that depth filter media traditionally consist of cellulose or diatomaceous earth (i.e. naturally-sourced materials), where these materials can contain impurities from microorganisms such as endotoxins).


passing a volume of a solution through a filter comprising a naturally-sourced material (see Woo: “sample was washed with water at 100 L/m”, Page 8/47; the examiner notes that the Woo refers to the filters as samples; Page 3/47; Woo teaches that depth filter media traditionally consist of cellulose or diatomaceous earth (i.e. naturally-sourced materials), where these materials can contain impurities from microorganisms such as endotoxins);
performing an assay to detect a presence of an endotoxin in the solution (see Woo: “Fractions were collected at predetermined intervals for TOC analysis”, Page 8/47);
passing a cell culture fluid through a filter (see Woo: Page 3/47, “in-depth filter media is used for the secondary purification of collected cell culture fluids”, Abstract; Page 8/47, “The sample (23 cm .sup.2 ) was loaded with the cell culture supernatant feed” )
assaying the cell culture fluid to detect a quantity of the endotoxin present in the cell culture fluid (see Woo: “Filtered fractions were collected at predetermined intervals, typically every 5 minutes, and the turbidity was measured”, Page 8/47)
Woo does not explicitly teach selecting the filter from a plurality of filters nor evaluating comparing the quantity of the endotoxin detected in the solution to the quantity of the endotoxin detected in the cell culture fluid.
However, Bowman teaches the analogous art of methods for quality control of filters (see Bowman: Abstract). Bowman teaches that quality control requires testing a sample of filters from a group of filters and further teaches that the results of the flowthrough test should be 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the method and apparatus of Woo to be used for testing a filter sample taken from a group (i.e. plurality) of filters and further using the results of the flowthrough testing to determine suitability of the filter by comparing the data obtained from two distinct sets of filters as suggested by Bowman, because Bowman teaches that these steps are necessary for quality control testing of filters (see Bowman: “if a lot (batch) of 1201 to 3200 membrane filters is to be sampled for tests, 32 filters will be selected randomly from the lot and tested”, Page 222, right column, final paragraph to Page 223, left column, first paragraph; “No growth of organisms in the filtrates proves complete retention of the organisms by the membranes and indicates their suitability”, Page 223, right column, second paragraph).

Modified Woo does not explicitly teach a method that only determines the presence of endotoxins.
However, Vanhaecke teaches the analogous art of endotoxin removal using filters (see Vanhaecke: Abstract). Vanhaecke teaches that endotoxins are released from bacteria and that filters can be evaluated for their endotoxin-removal capabilities to prevent the adverse effects of endotoxin-contaminated fluids (see Vanhaecke: Page 2710, left column, first and second paragraphs). Vanhaecke further teaches that the endotoxin-retaining activity of a filter can be measured by filtering an endotoxin-containing solution through filters followed by testing of the Limulus amoebocyte lysate assays (see Vanhaecke: Page 2710, right column, first full paragraph). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the method and apparatus of modified Woo to be used to detect the presence of endotoxins further changing the assay to specifically measure endotoxins and using the assay as suggested by Vanhaecke, because Vanhaecke teaches that endotoxins are released from bacteria and that filters can be evaluated for their endotoxin-removal capabilities to prevent the adverse effects of endotoxin-contaminated fluids (see Vanhaecke: Page 2710, left column, first and second paragraphs).

Modified Woo teaches using water for the flowthrough testing.
Modified Woo does not teach using a buffer solution having a conductivity of at least about 40 mS/cm at 25°C when tested in accordance with ASTM D1125 for the testing of endotoxins. 
However, 3M teaches the analogous art of contaminant removal by filtering processes, including endotoxin removal (see 3M: Page 2/7, “The Problem”, second paragraph). 3M teaches that buffers for endotoxin reduction include sterile water for injection and 0.1M potassium phosphate at a pH of 7 (see 3M: Page 4/7, “Absolute bacteria retention and endotoxin reduction”; Table 2 notes). The examiner notes that the conductivity of a 0.1 M potassium phosphate buffer solution with NaCl is in a range of 111-123 mS/cm at 20 ºC as shown by AmericanBio. Further, it is known in the art that conductivity increases with increases and temperature. As such, it is deemed that the buffer described by 3M meets the requirements for the buffer. 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the testing solution of modified Woo to be a 0.1M potassium phosphate at a pH of 7 as taught by 3M, because 3M teaches that sterile water for injection and 0.1M potassium 

	Regarding Claim 14, modified Woo teaches all the limitations as applied to Claim 13 and further teaches wherein the naturally-sourced materials include one of cellulose and diatomaceous earth (see Woo: Woo teaches depth filter media for use in filtrations and testing of said filters; Page 3/47; Woo teaches that depth filter media traditionally consist of cellulose or diatomaceous earth (i.e. naturally-sourced materials), where these materials can contain impurities from microorganisms such as endotoxins).

Regarding Claim 15, modified Woo teaches all the limitations as applied to Claim 13 and further teaches wherein assaying the cell culture fluid comprises assaying a clarified pool of the cell culture fluid (see modification of Claim 13; the examiner notes that filtering the cell culture fluid would inherently lead to obtaining a clarified cell culture fluid sample).

Regarding Claim 16, modified Woo teaches all the limitations as applied to Claim 13 and further teaches determining a threshold quantity of endotoxin based on the quantity of the endotoxin detected in the cell culture fluid; and if the quantity of the endotoxin detected in the buffer solution is above the threshold, approving the buffer solution for use in the endotoxin detection process (see modification of Claim 13; Bowman: “if a lot (batch) of 1201 to 3200 membrane filters is to be sampled for tests, 32 filters will be selected randomly from the lot and tested”, Page 222, right column, final paragraph to Page 223, left column, first paragraph; “No growth of organisms in the filtrates proves complete retention of the organisms by the membranes and indicates their suitability”, Page 223, right column, second paragraph). 


(s) 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al (KR 2016-0013173 A, 47 pages, using the examiner provided machine translation, see attached document) in view of Vanhaecke et al (Endotoxin Removal by End-Line Filters, Journal of Clinical Microbiology, 1989, Vol 27, No 12, pp. 2710-2712, as cited on the IDS dated Nov 15, 2019) and in further view of 3M (Customer Application Brief: Filtration of Cell Culture Media and Process Buffers, 3M Purification Inc, 2011, as cited on the IDS dated Nov 15, 2019). AmericanBio (Phosphate Buffered Saline Solution, AmericanBio, 2020) is used as evidence as to the conductivity of phosphate buffers. 

Regarding Claim 6, Woo teaches a method for detecting presence of an endotoxin (see Woo: Abstract; Woo teaches depth filter media for use in filtrations and testing of said filters), the method comprising: 
contacting a naturally-sourced material with a solution, wherein the naturally-sourced material comprises cellulose (see Woo: “sample was washed with water at 100 L/m”, Page 8/47; the examiner notes that the Woo refers to the filters as samples; Page 3/47; Woo teaches that depth filter media traditionally consist of cellulose or diatomaceous earth (i.e. naturally-sourced materials), where these materials can contain impurities from microorganisms such as endotoxins);
performing an assay to detect a presence of a contaminant in the solution (see Woo: “Fractions were collected at predetermined intervals for TOC analysis”, Page 8/47); 
Modified Woo does not explicitly teach a method that only determines the presence of endotoxins.
However, Vanhaecke teaches the analogous art of endotoxin removal using filters (see Vanhaecke: Abstract). Vanhaecke teaches that endotoxins are released from bacteria and that Limulus amoebocyte lysate assays (see Vanhaecke: Page 2710, right column, first full paragraph). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the method and apparatus of modified Woo to be used to detect the presence of endotoxins further changing the assay to specifically measure endotoxins and using the assay as suggested by Vanhaecke, because Vanhaecke teaches that endotoxins are released from bacteria and that filters can be evaluated for their endotoxin-removal capabilities to prevent the adverse effects of endotoxin-contaminated fluids (see Vanhaecke: Page 2710, left column, first and second paragraphs).

Modified Woo teaches using water for the flowthrough testing.
Modified Woo does not teach using a buffer solution having a conductivity of at least about 40 mS/cm at 25°C when tested in accordance with ASTM D1125 for the testing of endotoxins. 
However, 3M teaches the analogous art of contaminant removal by filtering processes, including endotoxin removal (see 3M: Page 2/7, “The Problem”, second paragraph). 3M teaches that buffers for endotoxin reduction include sterile water for injection and 0.1M potassium phosphate at a pH of 7 (see 3M: Page 4/7, “Absolute bacteria retention and endotoxin reduction”; Table 2 notes). The examiner notes that the conductivity of a 0.1 M potassium phosphate buffer solution with NaCl is in a range of 111-123 mS/cm at 20 ºC as shown by AmericanBio. Further, it is known in the art that conductivity increases with increases and 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the testing solution of modified Woo to be a 0.1M potassium phosphate at a pH of 7 as taught by 3M, because 3M teaches that sterile water for injection and 0.1M potassium phosphate are used for endotoxin testing and reduction (see 3M: Page 4/7, “Absolute bacteria retention and endotoxin reduction”; Table 2 notes).

	Regarding Claim 7, modified Woo teaches all the limitations as applied to Claim 6 and further teaches after contacting the naturally-sourced material with the buffer solution, contacting the naturally-sourced material with a cell culture fluid (see Woo: “in-depth filter media is used for the secondary purification of collected cell culture fluids”, Abstract).

	Regarding Claim 8, modified Woo teaches all the limitations as applied to Claim 6 and further teaches wherein the buffer solution is configured to disrupt one of an electrostatic interaction or a hydrophobic interaction between the endotoxin and the naturally-sourced material (see modification of Claim 6, the buffer solution has the capability of disrupting the interactions of the endotoxin with the filters due to its chemical nature (i.e. inherent capability)).

	Regarding Claim 9, modified Woo teaches all the limitations as applied to Claim 6 and further teaches wherein the buffer solution includes one of tris(hydroxymethyl)aminomethane, phosphate, citrate, histidine, or arginine (see modification of Claim 6, phosphate buffer). 

	Regarding Claim 10, modified Woo teaches all the limitations as applied to Claim 6 and further teaches wherein the step of contacting the naturally- sourced material with a buffer solution comprises passing at least 25 L/m2 of the buffer solution through a filter that comprises 

	Regarding Claim 11, modified Woo teaches all the limitations as applied to Claim 6 and further teaches after contacting the naturally-sourced material with the buffer solution, contacting the naturally-sourced material with water for injection (WFI); and performing an assay on the WFI to detect the endotoxin in the WFI (modification of Claim 6, 3M teaches that buffers for endotoxin reduction include sterile water for injection and 0.1M potassium phosphate at a pH of 7; 3M: Page 4/7, “Absolute bacteria retention and endotoxin reduction”; Table 2 notes; the examiner notes that the filters are commonly used to reduce endotoxins in the fluid being used for drug development process and any fluid to be used is capable of being tested in the same manner as the buffer).

Regarding Claim 12, modified Woo teaches all the limitations as applied to Claim 6 and further teaches wherein the assay is a one of a Limulus Amebocyte Lysate assay or a fluorescent assay (modification of Claim 6, Vanhaecke further teaches that the endotoxin-retaining activity of a filter can be measured by filtering an endotoxin-containing solution through filters followed by testing of the filtered solution, taken at different time points, for endotoxins using chromogenic Limulus amoebocyte lysate assays; Vanhaecke: Page 2710, right column, first full paragraph).


Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al (KR 2016-0013173 A, 47 pages, using the examiner provided machine translation, see attached document) in view of 3M (Customer Application Brief: Filtration of Cell Culture Media and Process Buffers, 3M Purification Inc, 2011, as cited on the IDS dated Nov 15, 2019). Phosphate Buffered Saline Solution, AmericanBio, 2020) is used as evidence as to the conductivity of phosphate buffers. 

Regarding Claim 17, Woo teaches a method for washing endotoxins from a filter comprising naturally- sourced materials (see Woo: Abstract; Woo teaches depth filter media for use in filtrations and testing of said filters; Woo teaches that depth filter media traditionally consist of cellulose or diatomaceous earth (i.e. naturally-sourced materials), where these materials can contain impurities from microorganisms such as endotoxins)), the method comprising: 
passing at least 25 L/m2 of a buffer solution through the filter (see Woo: “sample was washed with water at 100 L/m”, Page 8/47; the examiner notes that the Woo refers to the filters as samples);
Modified Woo teaches using water for the flowthrough testing.
Modified Woo does not teach using a buffer solution having a conductivity of at least about 40 mS/cm at 25°C when tested in accordance with ASTM D1125 for the testing of endotoxins. 
However, 3M teaches the analogous art of contaminant removal by filtering processes, including endotoxin removal (see 3M: Page 2/7, “The Problem”, second paragraph). 3M teaches that buffers for endotoxin reduction include sterile water for injection and 0.1M potassium phosphate at a pH of 7 (see 3M: Page 4/7, “Absolute bacteria retention and endotoxin reduction”; Table 2 notes). The examiner notes that the conductivity of a 0.1 M potassium phosphate buffer solution with NaCl is in a range of 111-123 mS/cm at 20 ºC as shown by AmericanBio. Further, it is known in the art that conductivity increases with increases and temperature. As such, it is deemed that the buffer described by 3M meets the requirements for the buffer. 


Regarding Claim 18, modified Woo teaches all the limitations as applied to Claim 17 and further teaches after passing the buffer solution through the filter, passing a volume of cell culture fluid through the filter (see Woo: Page 3/47, “in-depth filter media is used for the secondary purification of collected cell culture fluids”, Abstract; Page 8/47, “The sample (23 cm .sup.2 ) was loaded with the cell culture supernatant feed”).

Regarding Claim 19, modified Woo teaches all the limitations as applied to Claim 17. Modified Woo teaches the buffer solution and teaches that it contains sodium and phosphates.  (see modification of Claim 17; the examiner notes that buffer systems are known to contain corresponding salts and ions, i.e. sodium + sodium phosphates). 
Modified Woo does not explicitly state that the buffer solution comprises sodium phosphate at a concentration of about 10 mM. 
However, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to modify the solution concentration of the sodium and phosphates in the buffer solution to suit the needs of the assay, such as achieving a certain conductivity value or to adjust the amount of reagent used, effectively optimizing the concentration (i.e. routine optimization).
It would have been obvious to one skilled in the art before the filing date of the invention to modify the system and method of modified Woo to change the concentration to suit the assay at hand as this would have allowed the buffer solution to suit the needs of the assay, such as 

Regarding Claim 20, modified Woo teaches all the limitations as applied to Claim 17 and further teaches wherein the filter is a harvest depth filter and the naturally-sourced materials comprise cellulose and diatomaceous earth (see Woo: Abstract; Woo teaches depth filter media for use in filtrations and testing of said filters; Woo teaches that depth filter media traditionally consist of cellulose or diatomaceous earth (i.e. naturally-sourced materials), where these materials can contain impurities from microorganisms such as endotoxins)). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 9:00am - 3:00pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 

/J.C.L./Examiner, Art Unit 1797                                                               
/Benjamin R Whatley/Primary Examiner, Art Unit 1798